Citation Nr: 9906872	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle fracture.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a right fourth toe phalangectomy.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1954 and from November 1954 to December 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran and his representative appeared at a hearing 
before a hearing officer at the RO in June 1998.


REMAND

In December 1998, the veteran's Congressman submitted a 
statement from the veteran requesting a Video hearing on his 
appeal.  The Board, in February 1999, granted the veteran's 
motion for a videoconference hearing.  Accordingly, this case 
is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
videoconference hearing at the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 3 -


